Title: George Washington’s Queries Regarding Presidential Conduct, [ante 17 May 1789]
From: Washington, George
To: Adams, John


          
            [ante 17 May 1789]
          
          The President of the United States wishes to avail himself of your sentiments on the following points—
          1st Whether a line of Conduct, equally distant from an association with all kinds of Company on the one hand, and from a total seclusion from Society on the other ought to be adopted by him?— and in that case how it is to be done?
          2d: What will be the least exceptionable Method of bringing any System which may be adopted on this subject before the Publick and into use?—
          3d Whether after a little time, one day in every week will not be sufficient for receiving Visits of Compliments?
          4th Whether it would tend to prompt impertinent applications and involve disagreable Consequences to have it known, that the President will every morning at 8 O clock be at leisure to give Audience to Persons who may have business with him?
          5th Whether when it shall be understood that the President is not to give general entertainments in the manner the Presidents of Congress have formerly done, it will be practicable to draw such a line of discrimination in regard to persons, as that Six Eight or Ten Official Characters (including in the rotation the members of both Houses of Congress) may be invited personally or otherways to dine with him on the days fixed for receiving Company, without exciting Clamours in the rest of the Community?
          6th Whether it would be satisfactory to the Publick for the President to make about four great Entertainments in a year on such great occasions as the Anniversary of the Declaration of Independence, the Alliance with France, the Peace with G. Britain the Organization of the general Government: and whether arrangements of these two last kinds could be in danger of diverting too much of the Presidents time from business, or of producing the Evils which it was intended to avoid by his living more recluse than the Presidents of Congress have heretofore lived?
          7th Whether there would be any impropriety in the Presidents making informal Visits—that is to say in his calling upon his Acquaintances public Characters for the purposes of sociability or Civility— and what (as to the form of doing it) might evince these

visits to have been made in his private Character, so as that they might not Construed into Visits from the President of the United States? and in what light would his Visits rarely at Tea parties be considered?
          8th Whether during the recess of Congress, it would not be advantageous to the interests of the Union for the President to make the Tour of the United States, in order to become better acquainted with their principal Characters, & internal circumstances, as well as to be more accessible to numbers of well informed Persons, who might give him useful information & Advice on political Subjects?
          9th If there is a probability that either of the Arrangments may take place, which will eventually cause additional expences, whether it would not be proper that these Ideas should come into Contemplation, at the time when Congress shall make a permanent provision for the support of the Executive?—
          
            Remarks
            On the one side no augmentation can be effected in the pecuniary establishment which shall be made, in the first instance, for the support of the Executive—on the Other all monies destined for that purpose, beyond the actual expenditure, will be left in the Treasury of the United States or sacredly applied to the promotion of some national Objects—
            Many things which appear of little importance in themselves and at the beginning may have great & durable consequences from their having been established at the commencement of a new general Govt. It will be much easier to commence the Administration upon a well adjusted System built on tenable grounds, than to correct Errors or alter inconveniences after they shall have been confirmed by habit—
            The President in all Matters of business or Etiquette can have no Object but to demean himself in his publick Character in such a manner as to maintain the Dignity of Office without subjecting himself to the imputation of superciliousness or unecessary reserve— under these impressions he asks for your candid & undisguised Opinion—
          
        